 

 

 

 

 

 

 

 

 

AGREEMENT AND PLAN OF STOCK EXCHANGE

By and among

AllCom

and

WWA Group, Inc.

Dated as of January 21, 2015


 

AGREEMENT OF EXCHANGE OF STOCK

 

THIS AGREEMENT OF EXCHANGE OF STOCK  (the “Agreement”), is made and entered into
as of January 21, 2015, by and between AllCom, a Nevada corporation (“AllCom”),
and WWA Group, Inc., a Nevada corporation (“WWAG”). Certain other capitalized
terms used in this Agreement are defined in Exhibit A attached hereto.

RECITALS

WHEREAS, the respective Boards of Directors of AllCom and WWAG have determined
that it is in the best interest of each WWAG and their respective stockholders
to consummate the business combination transaction provided for herein in which
Genie Gateway, a California corporation, and the wholly owned subsidiary of
AllCom (“Gateway”),  would become a wholly owned subsidiary of WWAG, upon the
terms and subject to the conditions set forth herein;

WHEREAS, the respective Boards of Directors of AllCom and WWAG have approved
this Agreement, the transfer of Gateway shares, and the other transactions
contemplated by this Agreement, upon the terms and subject to the conditions set
forth in this Agreement in accordance with the Nevada Revised Statutes (“NRS”);

WHEREAS, each of AllCom and WWAG desire to make certain representations,
warranties, covenants and agreements in connection with the exchange of stock
and the other transactions contemplated by this Agreement and also to prescribe
various conditions to the consummation thereof; and

WHEREAS, for federal income tax purposes, the parties intend that the
transaction shall qualify as reorganization under the provisions of Section
368(a)(1)(B) of the Code.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:


ARTICLE 1
THE EXCHANGE


1.1.   THE EXCHANGE.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN
THIS AGREEMENT, AND IN ACCORDANCE WITH THE NRS, ONE HUNDRED PERCENT (100%) OF
THE STOCK OF GATEWAY SHALL BE TRANSFERRED TO WWAG, AND THE SEPARATE CORPORATE
EXISTENCE OF GATEWAY SHALL THEREAFTER CONTINUE AS A WHOLLY OWNED SUBSIDIARY OF
WWAG.


1.2.   CLOSING.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN
AND UNLESS THIS AGREEMENT HAS BEEN TERMINATED PURSUANT TO ITS TERMS, THE CLOSING
OF THE TRANSACTION (THE “CLOSING”) SHALL TAKE PLACE AT THE LAW  OFFICES OF
MICHAEL H. SINGER, LOCATED AT 4475 S. PECOS ROAD, LAS VEGAS, NEVADA 89121, AT
THE DATE AND TIME, ON OR BEFORE FIVE (5) BUSINESS DAYS FROM THE DATE ON WHICH
THE CONDITIONS TO CLOSING SET FORTH IN ARTICLE 9 OF THIS AGREEMENT SHALL HAVE
BEEN SATISFIED OR, TO THE EXTENT PERMITTED HEREUNDER, WAIVED BY THE APPROPRIATE
PARTY (OTHER THAN THOSE CONDITIONS THAT BY THEIR NATURE ARE TO BE SATISFIED AT
THE CLOSING, BUT SUBJECT TO THE SATISFACTION OR, TO THE EXTENT PERMITTED
HEREUNDER, WAIVER OF ALL SUCH CONDITIONS) OR AT SUCH OTHER TIME, DATE OR
LOCATION AS THE PARTIES HERETO AGREE. THE DATE ON WHICH THE CLOSING ACTUALLY
OCCURS AND THE TRANSACTIONS CONTEMPLATED HEREBY BECOME EFFECTIVE IS HEREINAFTER
REFERRED TO AS THE “CLOSING DATE.”  AT THE TIME OF THE CLOSING, ALLCOM AND WWAG
SHALL DELIVER THE CERTIFICATES AND OTHER DOCUMENTS AND INSTRUMENTS REQUIRED TO
BE DELIVERED HEREUNDER.

1.3.      Certificate of Incorporation and Bylaws of WWAG. The Certificate of
Incorporation of WWAG as in effect immediately prior to the Effective Time from
and after the Effective Time, be the Certificate of Incorporation until
thereafter changed or amended as provided therein or in accordance with
applicable Law. The Bylaws of WWAG as in effect immediately prior to the
Effective Time shall, from and after the Effective Time, be the Bylaws of WWAG
until thereafter changed or amended as provided therein or in accordance with
applicable Law.

1.4       Directors and Officers.    The Directors and Officers of WWAG
immediately prior to the Effective Time shall, from and after the Effective
Time, be the Directors and Officers, respectively, of both WWAG and Gateway
until their successors shall have been duly elected or appointed and qualified
in accordance with applicable Law or until their earlier death, resignation or
removal in accordance with the respective Certificates of Incorporation and
Bylaws, and as further described in Article 6.3(a), herein.

 


ARTICLE 2
EFFECT OF THE EXCHANGE ON THE CAPITAL STOCK OF WWAG


ARTICLE 7AND GATEWAY

            At the Effective Time, by virtue of the Exchange and without any
action on the part of AllCom, Gateway or WWAG or any holder of capital stock of
AllCom, Gateway or WWAG:

 


                        (A)        CAPITAL STOCK OF GATEWAY.  EACH ISSUED AND
OUTSTANDING SHARE OF CAPITAL STOCK OF GATEWAY SHALL AND WITHOUT ANY ACTION ON
THE PART OF ANY HOLDER THEREOF, BE EXCHANGED BY ALLCOM AND WWAG FOR A
COMBINATION OF WWAG’S COMMON STOCK AND WWAG’S NEWLY CREATED “SERIES B” PREFERRED
STOCK.  THE COMBINATION OF SUCH NEWLY ISSUED SHARES SHALL THEREAFTER CONSTITUTE
NINETY-SEVEN PERCENT (97%) OF ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF
WWAG.

 

            (b)        Conversion of WWAG Stock. Subject to other provisions of
this Article 2:

 

                        (i)         WWAG represents that it has 300,201,110
Common Shares and 2,000,000 Series “A” Preferred Shares issued and outstanding
immediately prior to the Effective Time (individually a “Share” and collectively
the “Shares”). WWAG further agrees that concurrently with the closing will
authorize a twenty-to-one reverse stock split for its Common Shares, thereby
reducing the number of issued and outstanding Common Shares to 15,010,055 Shares
and create a new class of Series “B” Preferred shares, with a thousand-to-one
voting rights. In return for one hundred percent (100%), of the issued and
outstanding shares of Gateway, owned by AllCom, WWAG will deliver to AllCom
50,033,510 newly issued (after the twenty-to-one reverse stock split) WWAG
Common Shares, for a new total of 65,046,916 of WWAG Common Shares outstanding
immediately after the closing, and ten million (10,000,000), Series “B” WWAG
Preferred Shares, which are convertible at AllCom’s option, to 450,301,590 of
the newly issued WWAG Common Shares, representing eighty-seven percent (87%)
ownership of WWAG, (the “Merger Consideration”).  The actual number of WWAG
Common Shares issued to AllCom may vary if the total number of outstanding WWAG
Common Shares changes prior to the Effective Time.

 

                                    (ii)        At the Effective Time, the
Shareholders of the currently issued WWAG Series “A” shares will exchange their
2,000,000 Series “A” Preferred Shares, with AllCom, in return for 325,000
post-split shares, of WWAG Common Shares as described above in Section (i).   

 

                                    (iii)       At the Effective Time, all
Shares other than the shares described in section i and section ii above, will
no longer be outstanding and shall automatically be canceled and retired and
shall cease to exist.

 

            (c)        Notes.At the Effective Time, the outstanding convertible
promissory notes of WWAG (the “Notes”) will be deemed to be amended, according
to the terms of the Notes, such that they will be convertible into shares of
WWAG Common Stock.

            (d)       If any portion of the Merger Consideration is to be issued
to a Person other than the registered holder of the Shares represented by the
certificates surrendered in exchange therefor, it shall be a condition to such
issuance that the certificates so surrendered shall be properly endorsed or
otherwise be in proper form for transfer and that the Person requesting such
issuance shall pay any and all transfer or other taxes required as a result of
such issuance to a Person other than the registered holder of such Shares or
establish to the satisfaction of WWAG that such tax has been paid or is not
payable.


NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.2, ALLCOM SHALL NOT
BE LIABLE TO ANY HOLDER OF SHARES FOR ANY AMOUNT PAID TO A PUBLIC OFFICIAL
PURSUANT TO AND IN ACCORDANCE WITH THE REQUIREMENTS OF APPLICABLE ABANDONED
PROPERTY, ESCHEAT OR SIMILAR LAWS.


            2.2.      DISSENTING SHARES.


                        (A)        NOTWITHSTANDING SECTION 2.1, SHARES
OUTSTANDING IMMEDIATELY PRIOR TO THE


EFFECTIVE TIME AND HELD BY A HOLDER WHO HAS NOT VOTED IN FAVOR OF, OR CONSENTED
IN WRITING TO, THE EXCHANGE AND WHO HAS PROPERLY EXERCISED APPRAISAL RIGHTS OF
SUCH SHARES IN ACCORDANCE WITH THE NRS (SUCH SHARES BEING REFERRED TO
COLLECTIVELY AS THE “DISSENTING SHARES” UNTIL SUCH TIME AS SUCH HOLDER FAILS TO
PERFECT OR OTHERWISE LOSES SUCH HOLDER’S APPRAISAL RIGHTS UNDER THE NRS WITH
RESPECT TO SUCH SHARES) SHALL NOT BE CONVERTED INTO THE RIGHT TO RECEIVE ANY
PORTION OF THE MERGER CONSIDERATION AS PROVIDED IN SECTION 2.1(B) OF THIS
AGREEMENT, BUT INSTEAD SHALL BE ENTITLED TO ONLY SUCH RIGHTS AS ARE GRANTED BY
THE NRS; PROVIDED, HOWEVER, THAT IF, AFTER THE EFFECTIVE TIME, SUCH HOLDER FAILS
TO PERFECT, WITHDRAWS OR LOSES SUCH HOLDER’S RIGHT TO AN APPRAISAL PURSUANT TO
THE NRS OR IF A COURT OF COMPETENT JURISDICTION SHALL DETERMINE THAT SUCH HOLDER
IS NOT ENTITLED TO THE RELIEF PROVIDED BY THE NRS, SUCH SHARES SHALL THEREUPON
BE TREATED AS IF THEY HAD BEEN CONVERTED AS OF THE EFFECTIVE TIME INTO THE RIGHT
TO RECEIVE THE MERGER CONSIDERATION TO WHICH SUCH HOLDER IS ENTITLED PURSUANT TO
SECTION 2.1(B), UPON SURRENDER OF SUCH HOLDER’S CERTIFICATE FORMERLY
REPRESENTING SUCH SHARES.


 


                        (B)        WWAG SHALL GIVE ALLCOM PROMPT NOTICE OF ANY
DEMANDS RECEIVED BY WWAG FOR THE APPRAISAL OF SHARES, AND ALLCOM SHALL HAVE THE
RIGHT TO CONSULT WITH WWAG REGARDING ALL NEGOTIATIONS AND PROCEEDINGS WITH
RESPECT TO SUCH DEMANDS. WWAG SHALL NOT MAKE ANY SUCH PAYMENT WITHOUT ALLCOM’S
PRIOR WRITTEN CONSENT (NOT TO BE UNREASONABLY WITHHELD, DELAYED, DENIED, OR
CONDITIONED).


 


            2.3       ADDITIONAL ACTIONS.    IF, AT ANY TIME AFTER THE EFFECTIVE
TIME, WWAG SHALL CONSIDER OR BE ADVISED THAT ANY DEEDS, BILLS OF SALE,
ASSIGNMENTS, ASSURANCES OR ANY OTHER ACTIONS OR THINGS ARE NECESSARY OR
DESIRABLE TO VEST, PERFECT OR CONFIRM OF RECORD OR OTHERWISE IN WWAG ITS RIGHT,
TITLE OR INTEREST IN, TO OR UNDER ANY OF THE RIGHTS, PROPERTIES OR ASSETS OF
GATEWAY OR WWAG OR OTHERWISE TO CARRY OUT THIS AGREEMENT, THE OFFICERS AND
DIRECTORS OF WWAG SHALL BE AUTHORIZED TO EXECUTE AND DELIVER, IN THE NAME AND ON
BEHALF OF GATEWAY AND WWAG, ALL SUCH DEEDS, BILLS OF SALE, ASSIGNMENTS AND
ASSURANCES AND TO TAKE AND DO, IN THE NAME AND ON BEHALF OF GATEWAY OR WWAG, ALL
SUCH OTHER ACTIONS AND THINGS AS MAY BE NECESSARY OR DESIRABLE TO VEST, PERFECT
OR CONFIRM ANY AND ALL RIGHT, TITLE AND INTEREST IN, TO AND UNDER SUCH RIGHTS,
PROPERTIES OR ASSETS IN GATEWAY OR WWAG OR OTHERWISE CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE WWAG

 

The WWAG represents and warrants to AllCom that, except as set forth in the
disclosure schedules delivered by WWAG to AllCom (the “WWAG Disclosure
Schedule”) which have been provided to AllCom prior to the date hereof

3.1       Organization, Standing and Corporate Power.   WWAG is duly organized,
validly existing and in good standing under the Laws of the State of Nevada and
has the requisite corporate power and authority and all government licenses,
authorizations, Permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. WWAG is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a Material Adverse Effect.

 

3.2       Subsidiaries.  WWAG does not own directly or indirectly, any equity or
other ownership interest in any other corporation, partnership, joint venture or
otherwise.

 


3.3.              CAPITAL STRUCTURE OF WWAG.  AS OF THE DATE OF THIS AGREEMENT,
THE NUMBER OF SHARES AND TYPE OF ALL AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL
STOCK OF WWAG, AND ALL SHARES OF CAPITAL STOCK RESERVED FOR ISSUANCE UNDER
WWAG’S VARIOUS OPTION AND INCENTIVE PLANS IS SPECIFIED ON SCHEDULE 3.3.  EXCEPT
AS SET FORTH IN SCHEDULE 3.3, NO SHARES OF CAPITAL STOCK OR OTHER EQUITY
SECURITIES OF WWAG ARE ISSUED, RESERVED FOR ISSUANCE OR OUTSTANDING.  ALL
OUTSTANDING SHARES OF CAPITAL STOCK OF WWAG ARE DULY AUTHORIZED, VALIDLY ISSUED,
FULLY PAID AND NON-ASSESSABLE AND NOT SUBJECT TO PREEMPTIVE RIGHTS.  EXCEPT AS
SET FORTH ON SCHEDULE 3.3, THERE ARE NO OUTSTANDING BONDS, DEBENTURES, NOTES OR
OTHER INDEBTEDNESS OR OTHER SECURITIES OF WWAG HAVING THE RIGHT TO VOTE (OR
CONVERTIBLE INTO, OR EXCHANGEABLE FOR, SECURITIES HAVING THE RIGHT TO VOTE) ON
ANY MATTERS.  EXCEPT AS SET FORTH IN SCHEDULE 3.3, THERE ARE NO OUTSTANDING
SECURITIES, OPTIONS, WARRANTS, CALLS, RIGHTS, COMMITMENTS, AGREEMENTS,
ARRANGEMENTS OR UNDERTAKINGS OF ANY KIND TO WHICH WWAG IS A PARTY OR BY WHICH IT
IS BOUND OBLIGATING WWAG TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE ISSUED,
DELIVERED OR SOLD, ADDITIONAL SHARES OF CAPITAL STOCK OR OTHER EQUITY OR VOTING
SECURITIES OF WWAG OR OBLIGATING WWAG TO ISSUE, GRANT, EXTEND OR ENTER INTO ANY
SUCH SECURITY, OPTION, WARRANT, CALL, RIGHT, COMMITMENT, AGREEMENT, ARRANGEMENT
OR UNDERTAKING.  THERE ARE NO OUTSTANDING CONTRACTUAL OBLIGATIONS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS OF WWAG TO REPURCHASE, REDEEM OR OTHERWISE
ACQUIRE OR MAKE ANY PAYMENT IN RESPECT OF ANY SHARES OF CAPITAL STOCK OF WWAG. 
EXCEPT AS SET FORTH ON SCHEDULE 3.3, THERE ARE NO AGREEMENTS OR ARRANGEMENTS
PURSUANT TO WHICH WWAG IS OR COULD BE REQUIRED TO REGISTER SHARES OF WWAG COMMON
STOCK OR OTHER SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “SECURITIES ACT”) OR OTHER
AGREEMENTS OR ARRANGEMENTS WITH OR AMONG ANY SECURITY HOLDERS OF WWAG WITH
RESPECT TO SECURITIES OF WWAG.


3.4.              CORPORATE AUTHORITY; NON-CONTRAVENTION. WWAG HAS ALL REQUISITE
CORPORATE AND OTHER POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND,
SUBJECT TO RECEIPT OF THE APPROVAL OF STOCKHOLDERS HOLDING THE REQUISITE NUMBER
OF SHARES REQUIRED UNDER APPLICABLE LAW AND WWAG’S AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION AND BYLAWS TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
WWAG AND THE CONSUMMATION BY WWAG OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE
BEEN (OR AT CLOSING WILL HAVE BEEN) DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION ON THE PART OF WWAG.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND WHEN
DELIVERED BY WWAG SHALL CONSTITUTE A VALID AND BINDING OBLIGATION OF WWAG,
ENFORCEABLE AGAINST WWAG IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY GENERAL
PRINCIPLES OF EQUITY.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT DO NOT, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
COMPLIANCE WITH THE PROVISIONS HEREOF WILL NOT, CONFLICT WITH, OR RESULT IN ANY
BREACH OR VIOLATION OF, OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR
BOTH) UNDER, OR GIVE RISE TO A RIGHT OF TERMINATION, CANCELLATION OR
ACCELERATION OF OR “PUT” RIGHT WITH RESPECT TO ANY OBLIGATION OR TO A LOSS OF A
MATERIAL BENEFIT UNDER, OR RESULT IN THE CREATION OF ANY LIEN UPON ANY OF THE
PROPERTIES OR ASSETS OF WWAG UNDER, (I) THE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS OF WWAG, (II)
ANY LOAN OR CREDIT AGREEMENT, NOTE, BOND, MORTGAGE, INDENTURE, LEASE OR OTHER
AGREEMENT, INSTRUMENT, PERMIT, CONCESSION, FRANCHISE OR LICENSE APPLICABLE TO
WWAG, ITS PROPERTIES OR ASSETS, OR (III) SUBJECT TO THE GOVERNMENTAL FILINGS AND
OTHER MATTERS REFERRED TO IN THE FOLLOWING SENTENCE, ANY JUDGMENT, ORDER,
DECREE, STATUTE, LAW, ORDINANCE, RULE, REGULATION OR ARBITRATION AWARD
APPLICABLE TO WWAG, ITS PROPERTIES OR ASSETS, OTHER THAN, IN THE CASE OF CLAUSES
(II) AND (III), ANY SUCH CONFLICTS, BREACHES, VIOLATIONS, DEFAULTS, RIGHTS,
LOSSES OR LIENS THAT INDIVIDUALLY OR IN THE AGGREGATE COULD NOT HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO WWAG OR COULD NOT PREVENT, HINDER OR MATERIALLY
DELAY THE ABILITY OF WWAG TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


3.5.              GOVERNMENTAL AUTHORIZATION.  NO CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, OR NOTICE TO, ANY
GOVERNMENTAL ENTITY, IS REQUIRED BY OR WITH RESPECT TO WWAG IN CONNECTION WITH
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY WWAG OR THE CONSUMMATION BY WWAG
OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT, WITH RESPECT TO THIS AGREEMENT,
ANY FILINGS UNDER THE NRS, THE SECURITIES ACT OR SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE
“EXCHANGE ACT”).


3.6.              FINANCIAL STATEMENTS.


                                    (A)        WWAG HAS PROVIDED ALLCOM A COPY
OF THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2013 AND UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF WWAG FOR
THE NINE MONTH PERIOD ENDED SEPTEMBER 30, 2014 (COLLECTIVELY, THE “FINANCIAL
STATEMENTS”).  THE FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION
OF WWAG PRESENTED AT THE DATES INDICATED AND ITS RESULTS OF OPERATIONS AND CASH
FLOWS FOR THE PERIODS THEN ENDED.


 


                                    (B)        SINCE SEPTEMBER 30, 2014 (THE
“WWAG BALANCE SHEET DATE”), THERE HAS BEEN NO MATERIAL ADVERSE EFFECT WITH
RESPECT TO WWAG.


 


                                    (C)        EXCEPT AS SET FORTH ON SCHEDULE
3.6, SINCE WWAG BALANCE SHEET DATE, WWAG HAS NOT SUFFERED ANY DAMAGE,
DESTRUCTION OR LOSS OF PHYSICAL PROPERTY (WHETHER OR NOT COVERED BY INSURANCE)
AFFECTING ITS CONDITION (FINANCIAL OR OTHERWISE) OR OPERATIONS (PRESENT OR
PROSPECTIVE), NOR HAS WWAG ISSUED, SOLD OR OTHERWISE DISPOSED OF, OR AGREED TO
ISSUE, SELL OR OTHERWISE DISPOSE OF, ANY CAPITAL STOCK OR ANY OTHER SECURITY OF
WWAG AND HAS NOT GRANTED OR AGREED TO GRANT ANY OPTION, WARRANT OR OTHER RIGHT
TO SUBSCRIBE FOR OR TO PURCHASE ANY CAPITAL STOCK OR ANY OTHER SECURITY OF WWAG
OR HAS INCURRED OR AGREED TO INCUR ANY INDEBTEDNESS FOR BORROWED MONEY.


 


            3.7.                  ABSENCE OF CERTAIN CHANGES OR EVENTS.  EXCEPT
AS SET FORTH ON SCHEDULE 3.7, SINCE WWAG BALANCE SHEET DATE, WWAG HAS CONDUCTED
ITS BUSINESS ONLY IN THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE, AND
THERE IS NOT AND HAS NOT BEEN ANY:

                        (a)        Material Adverse Effect with respect to WWAG;

 

                        (b)        Event which, if it had taken place following
the execution of this Agreement, would not have been permitted by Section 5.1
without prior consent of AllCom;

 

                        (c)        Condition, event or occurrence which could
reasonably be expected to prevent, hinder or materially delay the ability of
WWAG to consummate the transactions contemplated by this Agreement;

 

                        (d)       Incurrence, assumption or guarantee by WWAG of
any indebtedness for borrowed money other than in the ordinary course and in
amounts and on terms consistent with past practices;

 

                        (e)        Creation or other incurrence by WWAG of any
Lien on any asset other than in the ordinary course consistent with past
practices;

 

                        (f)        Payment, prepayment or discharge of liability
other than in the ordinary course of business or any failure to pay any
liability when due;

 

                        (g)        Material write-offs or write-downs of any
Assets of WWAG;

 

                        (h)        Damage, destruction or loss having, or
reasonably expected to have, a Material Adverse Effect on WWAG;

 

                        (i)         Other condition, event or occurrence which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or give rise to a Material Adverse Effect with respect to WWAG;

 

                        (j)         Transaction or commitment made, or any
Contract or agreement entered into, by WWAG relating to its Assets or business
(including the acquisition or disposition of any Assets) or any relinquishment
by WWAG or any Contract or other right, in either case, material to WWAG, other
than transactions and commitments in the ordinary course consistent with past
practices and those contemplated in this Agreement; or

 

                        (k)        Agreement or commitment to do any of the
foregoing.

 

            3.8.      Certain Fees.  Except as set forth on Schedule 3.8, no
brokerage or finder’s fees or commissions are or will be payable by WWAG to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the transactions contemplated by
this Agreement.

3.9.      Litigation; Compliance with Laws

 

            (a)        There is no suit, action or proceeding or investigation
pending or, to the Knowledge of WWAG, threatened against or affecting WWAG or
any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect with respect to WWAG or prevent, hinder or materially
delay the ability of WWAG to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or Order of any
Governmental Entity or arbitrator outstanding against WWAG having, or which,
insofar as reasonably could be foreseen by WWAG, in the future could have, any
such effect.

 

            (b)        The conduct of the business of WWAG complies with all
statutes, Laws, regulations, ordinances, rules, judgments, Orders, decrees or
arbitration awards applicable thereto, except as would not have a Material
Adverse Effect with respect to WWAG.

 

3.10.    Tax Returns and Tax Payments.

 

            (a)        Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, WWAG has timely filed with the appropriate taxing authorities all Tax
Returns required to be filed by it (taking into account all applicable
extensions).  All such Tax Returns are true, correct and complete in all
respects.  All Taxes due and owing by WWAG have been paid (whether or not shown
on any Tax Return and whether or not any Tax Return was required).  Except as
set forth on Schedule 3.11, WWAG is not currently the beneficiary of any
extension of time within which to file any Tax Return or pay any Tax. No claim
has ever been made in writing or otherwise addressed to WWAG by a taxing
authority in a jurisdiction where WWAG does not file Tax Returns that it is or
may be subject to taxation by that jurisdiction. The unpaid Taxes of WWAG did
not, as of WWAG Balance Sheet Date, exceed the reserve for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the financial
statements (rather than in any notes thereto). Since WWAG Balance Sheet Date,
neither WWAG nor any of its subsidiaries has incurred any liability for Taxes
outside the ordinary course of business consistent with past custom and
practice. As of the Closing Date, the unpaid Taxes of WWAG and its subsidiaries
will not exceed the reserve for Tax liability (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the books and records of WWAG.

 

            (b)        No material claim for unpaid Taxes has been made or
become a Lien against the property of WWAG or is being asserted against WWAG, no
audit of any Tax Return of WWAG is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by WWAG and is currently in effect.  The WWAG has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party.

 

            (c)        As used herein, “Taxes” shall mean all taxes of any kind,
including, without limitation, those on or measured by or referred to as income,
gross receipts, sales, use, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium
value added, property or windfall profits taxes, customs, duties or similar
fees, assessments or charges of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts imposed by any
governmental authority, domestic or foreign. As used herein, “Tax Return” shall
mean any return, report or statement required to be filed with any governmental
authority with respect to Taxes.

 

3.11.    Board Recommendation.  The Board of Directors of WWAG has determined
that the terms of this Agreement are fair to and in the best interests of the
stockholders of WWAG and recommended that WWAG’s stockholders approve the
Agreement.

3.12.    No Registration of Securities.  The WWAG understands and acknowledges
that the offering, exchange and issuance of Merger Consideration pursuant to
this Agreement will not be registered under the Securities Act on the grounds
that the offering, sale, exchange and issuance of securities contemplated by
this Agreement are exempt from registration pursuant to Section 4(a)(2).  A
registration statement for shares identified on Schedule 3.12 shall be filed
within 60 days of the Closing.

3.13.    AllCom and Gateway Information. WWAG acknowledges that AllCom has made
available to it the opportunity to ask questions of and receive answers from
AllCom’s officers and directors concerning the terms and conditions of this
Agreement and the business and financial condition of AllCom, and Gateway, and
WWAG has received to its satisfaction, such information about the business and
financial condition of AllCom and the terms and conditions of the Agreement as
it has requested. WWAG has carefully considered the potential risks relating to
AllCom, Gateway, and investing in the Merger Consideration, and fully
understands that such securities are speculative investments, which involve a
high degree of risk of loss of WWAG and its stockholders’ entire investment.
Among others, WWAG has carefully considered each of the risks identified under
the caption “Risk Factors” in the Exchange Act Documents, which are incorporated
herein by reference. WWAG has made available all such information to its
stockholders in considering the terms and conditions of the Agreement.

3.14.    Full Disclosure.  All of the representations and warranties made by
WWAG in this Agreement, including WWAG Disclosure Schedules attached hereto, and
all statements set forth in the certificates delivered by WWAG at the Closing
pursuant to this Agreement, are true, correct and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by WWAG pursuant to the
terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to AllCom or its
representatives by or on behalf of any of WWAG or its Affiliates in connection
with the negotiation of this Agreement and the transactions contemplated hereby
do not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein not
misleading.

3.15.    Shell WWAG.  WWAG represents that it is not a “shell”, as described in
paragraphs (i)(1)(i) and (ii) of Rule 144 promulgated under the Securities Act.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF ALLCOM AND GATEWAY

 

AllCom and Gateway, jointly and severally, represent and warrant to WWAG that,
except as set forth in AllCom Disclosure Schedule:

4.1.      Organization, Standing, Corporate Power.  Each of AllCom and Gateway
is duly organized, validly existing and in good standing under the Laws of the
State of Nevada (with respect to AllCom), or California (with respect to
Gateway), and has the requisite corporate power and authority and all government
licenses, authorizations, Permits, consents and approvals required to own, lease
and operate its properties and carry on its business as now being conducted. 
Each of AllCom and Gateway is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect with respect to AllCom. 

4.2.      Capital Structure of Gateway.

 

                        (a)        Immediately prior to the Closing, the
authorized capital stock of Gateway will consist of 100,000,000 shares of
Gateway Common Stock, $0.01 par value, of which 50,033,510 shares of Gateway
Common Stock will be issued and outstanding, and no shares of Gateway Common
Stock will be issuable upon the exercise of outstanding warrants, convertible
notes, options or otherwise.  All outstanding shares of capital stock of Gateway
are owned by AllCom and are duly authorized, validly issued, fully paid and
non-assessable, not subject to preemptive rights, and issued in compliance with
all applicable state and federal Laws concerning the issuance of securities. 
Except for the Gateway Common Stock, there are no outstanding bonds, debentures,
notes or other indebtedness or other securities of Gateway having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote).  There are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which
Gateway is a party or by which Gateway is bound obligating Gateway to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity securities of Gateway or obligating Gateway to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity securities of Gateway or obligating
Gateway to issue, grant, extend or enter into any such security, option,
warrant, call, right, commitment, agreement, arrangement or undertaking.  There
are no outstanding contractual obligations, commitments, understandings or
arrangements of Gateway to repurchase, redeem or otherwise acquire or make any
payment in respect of any shares of capital stock of Gateway.  There are no
agreements or arrangements pursuant to which Gateway is or could be required to
register shares of Gateway Common Stock or other securities under the Securities
Act or other agreements or arrangements with or among any security holders of
Gateway with respect to securities of Gateway.  Gateway does not own directly or
indirectly, any equity or other ownership interest in any WWAG, corporation,
partnership, joint venture or otherwise.  Gateway has not conducted any
operations and does not have any assets, liabilities or employees.

 

            4.3.      Corporate Authority; Non-Contravention.  Each of AllCom
and Gateway have all requisite corporate and other power and authority to enter
into this Agreement and, subject to receipt of the approval of its stockholders,
as applicable, to consummate the transactions contemplated by this Agreement. 
The execution and delivery of this Agreement by each of AllCom and Gateway and
the consummation by each of AllCom and Gateway of the transactions contemplated
hereby have been (or at Closing will have been) duly authorized by all necessary
corporate action on the part of each of AllCom and Gateway.  This Agreement has
been duly executed and when delivered by each of AllCom and Gateway, shall
constitute a valid and binding obligation of each of AllCom and Gateway,
enforceable against AllCom and Gateway in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency or other similar Laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.  The execution and delivery of this Agreement do not, and
the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or Default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or Assets of AllCom and Gateway under, (i) the articles of
incorporation, bylaws, or other charter documents of each of AllCom and Gateway,
(ii) any loan or credit agreement, note, bond, mortgage, indenture, lease or
other agreement, instrument, Permit, concession, franchise or license applicable
to each of AllCom or Gateway, each of its properties or Assets, or (iii) subject
to the governmental filings and other matters referred to in the following
sentence, any judgment, Order, decree, statute, Law, ordinance, rule, regulation
or arbitration award applicable to each of AllCom and Gateway, each of its
properties or Assets, other than, in the case of clauses (ii) and (iii), any
such conflicts, breaches, violations, Defaults, rights, losses or Liens that
individually or in the aggregate could not have a Material Adverse Effect with
respect to AllCom or could not prevent, hinder or materially delay the ability
of AllCom to consummate the transactions contemplated by this Agreement.

4.4.      .Government Authorization.  No consent, approval, Order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity, is required by or with respect to each of AllCom and
Gateway in connection with the execution and delivery of this Agreement by
AllCom and Gateway, or the consummation by AllCom and Gateway of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the NRS, the NRS, the Securities Act or the Exchange Act.

4.5.      SEC Documents; Undisclosed Liabilities; Financial Statements.


                        (A)        WWAG HAS FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND
OTHER DOCUMENTS AS REQUIRED UNDER THE EXCHANGE ACT (COLLECTIVELY, AND IN EACH
CASE INCLUDING ALL EXHIBITS AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY
REFERENCE THEREIN, THE “WWAG SEC DOCUMENTS”).  AS OF THEIR RESPECTIVE DATES, THE
WWAG SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF
THE SECURITIES ACT OR THE EXCHANGE ACT, AS THE CASE MAY BE, AND THE RULES AND
REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO SUCH WWAG SEC
DOCUMENTS.  EXCEPT TO THE EXTENT REVISED OR SUPERSEDED BY A SUBSEQUENT FILING
WITH THE SEC (A COPY OF WHICH HAS BEEN PROVIDED TO ALLCOM PRIOR TO THE DATE OF
THIS AGREEMENT), NONE OF THE WWAG SEC DOCUMENTS CONTAINED ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. THE CONSOLIDATED
FINANCIAL STATEMENTS OF WWAG INCLUDED IN SUCH WWAG SEC DOCUMENTS COMPLY AS TO
FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
PUBLISHED RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO, HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP (EXCEPT, IN THE CASE OF UNAUDITED CONSOLIDATED
QUARTERLY STATEMENTS, AS PERMITTED BY FORM 10-Q OF THE SEC) APPLIED ON A
CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE INDICATED IN THE
NOTES THERETO) AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL POSITION OF WWAG
AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATES THEREOF AND THE CONSOLIDATED
RESULTS OF OPERATIONS AND CHANGES IN CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED QUARTERLY STATEMENTS, TO NORMAL YEAR-END
AUDIT ADJUSTMENTS AS DETERMINED BY WWAG’S INDEPENDENT ACCOUNTANTS).  EXCEPT AS
SET FORTH IN THE WWAG SEC DOCUMENTS, AT THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS OF WWAG INCLUDED IN THE WWAG SEC DOCUMENTS, WWAG HAS NOT INCURRED ANY
LIABILITIES OR MONETARY OBLIGATIONS OF ANY NATURE (WHETHER ACCRUED, ABSOLUTE,
CONTINGENT OR OTHERWISE), WHICH, INDIVIDUALLY, OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON WWAG.


 


                        (B)        EXCEPT AS DISCLOSED IN THE WWAG SEC DOCUMENTS
FILED PRIOR TO THE DATE HEREOF OR AS SET FORTH IN THIS AGREEMENT, SINCE
SEPTEMBER 30, 2014 (THE “WWAG BALANCE SHEET DATE”), THERE HAS BEEN NO MATERIAL
ADVERSE EFFECT WITH RESPECT TO ALLCOM.


 


                        (C)        EXCEPT AS DISCLOSED IN THE WWAG SEC DOCUMENTS
FILED PRIOR TO THE DATE HEREOF OR AS PROVIDED IN THIS AGREEMENT, SINCE THE WWAG
BALANCE SHEET DATE, WWAG HAS NOT  ISSUED, SOLD OR OTHERWISE DISPOSED OF, OR
AGREED TO ISSUE, SELL OR OTHERWISE DISPOSE OF, ANY CAPITAL STOCK OR ANY OTHER
SECURITY OF WWAG AND HAS NOT GRANTED OR AGREED TO GRANT ANY OPTION, WARRANT OR
OTHER RIGHT TO SUBSCRIBE FOR OR TO PURCHASE ANY CAPITAL STOCK OR ANY OTHER
SECURITY OF WWAG OR HAS INCURRED OR AGREED TO INCUR ANY INDEBTEDNESS FOR
BORROWED MONEY.


 


            4.6.      ABSENCE OF CERTAIN CHANGES.  EXCEPT AS DISCLOSED IN THE
WWAG SEC DOCUMENTS FILED PRIOR TO THE DATE HEREOF OR AS SET FORTH ON SCHEDULE
4.7, SINCE THE WWAG BALANCE SHEET DATE, WWAG HAS CONDUCTED ITS BUSINESS ONLY IN
THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE IN LIGHT OF ITS CURRENT
BUSINESS CIRCUMSTANCES, AND THERE IS NOT AND HAS NOT BEEN ANY:

            (a)        Material Adverse Effect with respect to WWAG;

            (b)        Event which, if it had taken place following the
execution of this Agreement, would not have been permitted by Section 6.2
without prior consent of WWAG;


                        (C)        CONDITION, EVENT OR OCCURRENCE WHICH COULD
REASONABLY BE EXPECTED TO PREVENT, HINDER OR MATERIALLY DELAY THE ABILITY OF
WWAG TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


 


                        (D)       INCURRENCE, ASSUMPTION OR GUARANTEE BY WWAG OF
ANY INDEBTEDNESS FOR BORROWED MONEY OTHER THAN IN THE ORDINARY COURSE AND IN
AMOUNTS AND ON TERMS CONSISTENT WITH PAST PRACTICES;


 


                        (E)        CREATION OR OTHER INCURRENCE BY WWAG OF ANY
LIEN ON ANY ASSET OTHER THAN IN THE ORDINARY COURSE CONSISTENT WITH PAST
PRACTICES;


 


                        (F)        PAYMENT, PREPAYMENT OR DISCHARGE OF LIABILITY
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS OR ANY FAILURE TO PAY ANY
LIABILITY WHEN DUE;


 


                        (G)        MATERIAL WRITE-OFFS OR WRITE-DOWNS OF ANY
ASSETS OF WWAG;


 


                        (H)        DAMAGE, DESTRUCTION OR LOSS HAVING, OR
REASONABLY EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT ON WWAG;


 


                        (I)         OTHER CONDITION, EVENT OR OCCURRENCE WHICH
INDIVIDUALLY OR IN THE AGGREGATE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR GIVE RISE TO A MATERIAL ADVERSE EFFECT WITH RESPECT TO WWAG;
OR


 


                        (J)         AGREEMENT OR COMMITMENT TO DO ANY OF THE
FOREGOING.


 


            4.7.      CERTAIN FEES

.  Except as set forth on Schedule 4.8, no brokerage or finder’s fees or
commissions are or will be payable by the WWAG or Gateway to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person with respect to the transactions contemplated by this
Agreement. 

4.8.      Litigation; Compliance with Laws

.

 

                        (a)        There is no suit, action or proceeding or
investigation pending or, to the Knowledge of each of AllCom and Gateway,
threatened against or affecting AllCom or Gateway or any basis for any such
suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect with
respect to each of AllCom or Gateway or prevent, hinder or materially delay the
ability of each of AllCom and Gateway to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or Order of any Governmental Entity or arbitrator outstanding against
AllCom or Gateway having, or which, insofar as reasonably could be foreseen by
AllCom or Gateway, in the future could have, any such effect.

 

                        (b)        The conduct of the business of each of AllCom
and Gateway complies with all statutes, Laws, regulations, ordinances, rules,
judgments, Orders, decrees or arbitration awards applicable thereto.

 

            4.9.      Tax Returns and Tax Payments.

 

                        (a)        Gateway is a new corporation created to
facilitate this Agreement and has not yet incurred a taxable event.   

 

                        (b)        No material claim for unpaid Taxes has been
made or become a Lien against the property of Gateway or is being asserted
against Gateway, no audit of any Tax Return of Gateway is being conducted by a
tax authority, and no extension of the statute of limitations on the assessment
of any Taxes has been granted by Gateway and is currently in effect. 

 

            4.10.    Material Contract Defaults

.  AllCom is not, or has not received any notice or has any Knowledge that any
other party is, in Material Contract Default under any AllCom Material Contract;
and there has not occurred any event that with the lapse of time or the giving
of notice or both would constitute such a Material Contract Default.  For
purposes of this Agreement, a “AllCom Material Contract” means any Contract that
is effective as of the Closing Date to which the AllCom is a party (i) with
expected receipts or expenditures in excess of $250,000, (ii) requiring the
AllCom to indemnify any person, (iii) granting exclusive rights to any party, or
(iv) evidencing indebtedness for borrowed or loaned money in excess of $250,000,
including guarantees of such indebtedness.

4.11.    Board Determination.  The Board of Directors of each of AllCom and
Gateway has unanimously determined that the terms of the Agreement are fair to
and in the best interests of AllCom and Gateway and its stockholders.

4.12.    Required AllCom Share Issuance Approval.  AllCom represents that the
issuance of the Merger Consideration will be in compliance with the NRS and the
Articles of Incorporation and Bylaws of AllCom.

4.13.    Undisclosed Liabilities.  Gateway has no liabilities or obligations of
any nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise.

4.14.    Full Disclosure.  All of the representations and warranties made by
each of AllCom and Gateway in this Agreement, including the AllCom Disclosure
Schedules attached hereto, and all statements set forth in the certificates
delivered by each of AllCom and Gateway at the Closing pursuant to this
Agreement, are true, correct and complete in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make such representations, warranties or statements,
in light of the circumstances under which they were made, misleading.  The
copies of all documents furnished by each of AllCom and Gateway pursuant to the
terms of this Agreement are complete and accurate copies of the original
documents.  The schedules, certificates, and any and all other statements and
information, whether in written or electronic form, to WWAG or its
representatives by or on behalf of any of the AllCom or Gateway or their
Affiliates in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

ARTICLE 5

COVENANTS OF WWAG

 

            5.1.      Stockholder Approval.  WWAG will, as promptly as
practicable in accordance with applicable Law and its Current Certificate of
Incorporation and Bylaws, submit this Agreement, related matters for the
consideration and approval by WWAG’s stockholders.  The approval by written
consent or stockholder vote will be solicited in compliance with applicable
Laws.  If approval is obtained by written consent, WWAG shall give, in a timely
manner (and shall provide AllCom true and correct copies of) all notices
required to be given under Chapter 92A of the NRS.  The information distributed
to stockholders in connection with solicitation of such approval shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.

5.2.      Satisfaction of Conditions Precedent.  During the term of this
Agreement, WWAG will use its commercially reasonable efforts to satisfy or cause
to be satisfied all the conditions precedent that are set forth in Article 9,
and WWAG will use its commercially reasonable efforts to cause the Exchange and
the other transactions contemplated by this Agreement to be consummated.

5.3.      Notification of Certain Matters.  The WWAG shall give prompt notice to
AllCom of (i) the occurrence or non-occurrence of any event the occurrence or
non-occurrence of which would cause any WWAG representation or warranty
contained in this Agreement to be untrue or inaccurate at or prior to the
Effective Time and (ii) any failure of WWAG to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 5.6 shall not limit or otherwise affect the remedies available hereunder
to AllCom.

ARTICLE 6

COVENANTS OF ALLCOM

 

AllCom shall take all action necessary to cause AllCom to perform its
obligations under this Agreement and to consummate the Exchange on the terms and
conditions set forth in this Agreement.


6.1              CONDUCT OF THE ALLCOM BUSINESS.  FROM THE DATE OF THIS
AGREEMENT AND UNTIL THE EFFECTIVE TIME, OR UNTIL THE PRIOR TERMINATION OF THIS
AGREEMENT, ALLCOM SHALL NOT, AND SHALL NOT PERMIT GATEWAY TO, UNLESS AGREED TO
IN WRITING BY WWAG:

            (a)        engage in any transaction, except in the normal and
ordinary course of business, or create or suffer to exist any lien or other
encumbrance upon any of its assets or which will not be discharged in full prior
to the Effective Time;

            (b)        sell, assign or otherwise transfer any of its assets, or
cancel or compromise any debts or claims relating to its assets, other than for
fair value, in the ordinary course of business, and consistent with past
practice;

            (c)        fail to use reasonable efforts to preserve intact its
present business organizations, keep available the services of its employees and
preserve its material relationships with customers, suppliers, licensors,
licensees, distributors and others, to the end that its good will and ongoing
business not be impaired prior to the Effective Time;

            (d)       intentionally permit any Material Adverse Effect to occur
with respect to Gateway;

            (e)        make any material change with respect in its accounting
or bookkeeping methods, principles or practices, except as required by GAAP; or

            (f)        authorize any, or commit or agree to take any of, the
foregoing actions.

6.2.      Notification of Certain Matters.  AllCom shall give prompt notice to
WWAG of (i) the occurrence or non-occurrence of any event the occurrence or
non-occurrence of which would cause any AllCom representation or warranty
contained in this Agreement to be untrue or inaccurate at or prior to the
Effective Time and (ii) any failure of AllCom to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 6.4 shall not limit or otherwise affect the remedies available hereunder
to WWAG.

6.3.      Director and Officer Appointments.  (a)  As of the Effective Time,
WWAG shall have taken all action to cause the persons as set forth below, to be
appointed WWAG’s board of directors; with the exception of Thomas Nix, the
current directors of WWAG, before the Effective Time, will resign from the WWAG
Board of Directors and will be replaced by Thomas Skala, Stuart Scamman, Randall
Skala, and Vik Grover.

6.4.      Financings.  This Exchange Agreement is based on a minimum financing
of at least $3,000,000 and as much as $5,000,000, to be provided to WWAG on or
before the closing. It is further agreed that at the closing $150,000 of the
above financing will be transferred to the WWAG, Wells Fargo Operating account,
8388165162, for the pay down of existing WWAG accounts payable and accrued
expenses. In the event a minimum of $3,000,000, in good funds, is not available
for immediate distribution to WWAG, on or before the “Closing”, this agreement
will become null and void, and AllCom is released from any and all obligations,
known or unknown, provided in this Agreement.

            6.5.      SEC Filings.  The management of WWAG, exiting before the
Closing, shall be responsible for, and shall prepare, the financial statements
and all required disclosures required for the filing of the WWAG’s Form 10-Q for
the period ending December 31, 2014.

ARTICLE 7
COVENANTS OF AllCom AND WWAG

7.1.      Notices of Certain Events.  WWAG and AllCom shall promptly notify the
other party of:

 

                        (a)        any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement;

 

                        (b)        any notice or other communication from any
Governmental Entity in connection with the transactions contemplated by this
Agreement; and

 

                        (c)        any actions, suits, claims, investigations or
proceedings commenced or, to its knowledge, threatened against, relating to or
involving or otherwise affecting such party that, if pending on the date of this
Agreement, would have been required to be disclosed pursuant to Articles 3 or 4
or that relate to the consummation of the transactions contemplated by this
Agreement or any other development causing a breach of any representation or
warranty made by a party hereunder.  Delivery of notice pursuant to this
Section 7.1 shall not limit or otherwise affect remedies available to either
party hereunder.

 

            7.2.      Public Announcements.  No party shall have the right to
issue any press release or other public statement with respect to this Agreement
or the transactions contemplated herein without the prior written consent of
each other party (not to be unreasonably withheld, delayed, denied or
conditioned), except as required by Law.

 

7.3.      Reasonable Efforts.  The parties further agree to use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, and
to satisfy all conditions to, in the most expeditious manner practicable, and
the other transactions contemplated by this Agreement, including (i) the
obtaining of all other necessary actions or non-actions, waivers, consents,
licenses, Permits, authorizations, Orders and approvals from Governmental
Entities and the making of all other necessary registrations and filings,
(ii) the obtaining of all consents, approvals or waivers from third parties
related to or required in connection with the Exchange that are necessary to
consummate the transactions contemplated by this Agreement or required to
prevent a Material Adverse Effect on WWAG from occurring prior to or after the
Effective Time, (iii) the satisfaction of all conditions precedent to the
parties’ obligations hereunder, and (iv) the execution and delivery of any
additional instruments necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement.

7.4.      Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  All of the AllCom’s aforementioned
expenses shall be paid by AllCom prior to the Closing.

7.5.      Regulatory Matters and Approvals.  Each of the Parties will give any
notices to, make any filings with, and use its commercially reasonable efforts
to obtain any authorizations, consents, and approvals of governments and
governmental agencies in connection with the matters referred to in Sections 3.5
and 4.5 above.

7.6.      Transfer Restrictions.

            (a)        AllCom realizes that the Merger Consideration is not
registered under the Securities Act, or any foreign or state securities Laws. 
AllCom agrees that the Merger Consideration will and may not be sold, offered
for sale, pledged, hypothecated, or otherwise transferred (collectively, a
“Transfer”) except in compliance with the Securities Act, if applicable, and
applicable foreign and state securities Laws, and with an opinion of WWAG’s
counsel. AllCom understands that the Merger Consideration can only be
Transferred pursuant to registration under the Securities Act or pursuant to an
exemption therefrom.  AllCom understands that to Transfer the Merger
Consideration may require in some jurisdictions specific approval by the
appropriate governmental agency or commission in such jurisdiction.

            (b)        To enable WWAG to enforce the transfer restrictions
contained in Section 7.7(a), AllCom hereby consents to the placing of legends
upon and stop-transfer orders with the transfer agent of the Common Stock with
respect to the Merger Consideration, including, without limitation, the
following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAW.  THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
MORTGAGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF, EXCEPT (I) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE ACT, OR (II) IN
COMPLIANCE WITH RULE 144 PROMULGATED UNDER THE ACT, OR (III) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE WWAG
AND ITS COUNSEL.”

 

            7.7.      Current Report.        WWAG shall file a Current Report on
Form 8-K with the SEC within four (4) business days of the Closing Date.  WWAG
shall file a Current Report on Form 8-K with the SEC by amendment to the
aforementioned Current Report on Form 8-K, not later than 71 days after such
initial filing, containing information about the Exchange and pro forma
financial statements of WWAG and audited financial statements of WWAG as
required by Regulation S-K under the Securities Act (the “8-K Report”).

 

ARTICLE 8

INDEMNIFICATION

 

            8.1.      Indemnification of AllCom and Gateway.

            (a)        Subject to the limitations contained in this Article 8,
WWAG shall defend, indemnify and hold harmless AllCom and Gateway and their
respective officers, directors, stockholders, employees and agents from and
against any and all losses, claims, judgments, liabilities, demands, charges,
suits, penalties, costs or expenses, including court costs and attorneys’ fees
(“Claims and Liabilities”) with respect to or arising from (i) the breach of any
warranty or any inaccuracy of any representation made by WWAG in this Agreement,
or (ii) the breach of any covenant or agreement made by WWAG in this Agreement.

            (b)        In addition to the obligations set forth in Section
8.1(a) above, WWAG shall defend, indemnify and hold harmless AllCom and Gateway
and their respective officers, directors, stockholders, employees and agents
against any and all Claims and Liabilities with respect to or arising from any
claims for any right to receive Merger Consideration made by any Person who is
not a holder of WWAG Stock at the Effective Time or is a holder of WWAG Stock
and claiming a right to Merger Consideration.

8.2.      Indemnification of WWAG.            WWAG, its officers, directors,
stockholders, employees and agents shall be defended, indemnified and held
harmless from and against any and all Claims and Liabilities with respect to or
arising from (i) breach of any warranty or any inaccuracy of any representation
made by AllCom or Gateway, or (ii) breach of any covenant or agreement made by
AllCom or Gateway in this Agreement. The indemnification to the Indemnified
Parties shall (a) be limited to an aggregate amount of $2,000,000 and (b)
continue until the first anniversary of the Closing Date; provided, however, if
there is a of notice of the commencement of any action or proceeding against
AllCom, Gateway or WWAG for a (i) breach of any warranty or any inaccuracy of
any representation made by AllCom or Gateway, or (ii) breach of any covenant or
agreement made by AllCom or Gateway in this Agreement, the pledge by the Pledgor
shall continue until a final judgment or decree in such action or proceeding. 

8.3.      Claims Procedure.  Promptly after the receipt by any indemnified party
(the “Indemnitee”) of notice of the commencement of any action or proceeding
against such Indemnitee, such Indemnitee shall, if a claim with respect thereto
is or may be made against any indemnifying party (the “Indemnifying Party”)
pursuant to this Article 8, give such Indemnifying Party written notice of the
commencement of such action or proceeding and give such Indemnifying Party a
copy of such claim and/or process and all legal pleadings in connection
therewith.  The failure to give such notice shall not relieve any Indemnifying
Party of any of its indemnification obligations contained in this Article 8,
except where, and solely to the extent that, such failure actually and
Materially prejudices the rights of such Indemnifying Party.  Such Indemnifying
Party shall have, upon request within thirty (30) days after receipt of such
notice, but not in any event after the settlement or compromise of such claim,
the right to defend, at its own expense and by its own counsel reasonably
acceptable to the Indemnitee, any such matter involving the asserted liability
of the Indemnitee; provided, however, that if the Indemnitee determines that
there is a reasonable probability that a claim may Materially and adversely
affect it, other than solely as a result of money payments required to be
reimbursed in full by such Indemnifying Party under this Article 8 or if a
conflict of interest exists between Indemnitee and the Indemnifying Party, the
Indemnitee shall have the right to defend, compromise or settle such claim or
suit; and, provided, further, that such settlement or compromise shall not,
unless consented to in writing by such Indemnifying Party, which shall not be
unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee.  In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense.  In the
event that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article 8 to indemnify an
Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim.  An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article 8, except
where, and solely to the extent that, such failure actually and Materially
prejudices the rights of such Indemnifying Party.  If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.

8.4.      Exclusive Remedy.  Each of the parties hereto acknowledges and agrees
that, from and after the Closing Date, its sole and exclusive monetary remedy
with respect to any and all claims relating to the subject matter of this
Agreement shall be pursuant to the indemnification provisions set forth in this
Article 8, except that nothing in this Agreement shall be deemed to constitute a
waiver of any injunctive or other equitable remedies or any tort claims of, or
causes of action arising from, intentionally fraudulent misrepresentation,
willful breach or deceit. The parties’ obligations under this Article 8 shall
terminate twelve (12) months from the Closing Date.

ARTICLE 9

CONDITIONS TO AGREEMENT

 

            9.1.      Condition to Obligation of Each Party to Effect this
Agreement.  The respective obligations of AllCom, Gateway and WWAG to consummate
the transactions contemplated herein are subject to the satisfaction or waiver
in writing at or prior to the Effective Time of the following conditions.

 

            (a)        No Injunctions.  No temporary restraining Order,
preliminary or permanent injunction issued by any court of competent
jurisdiction preventing or prohibiting the consummation of the Exchange or the
other transactions contemplated herein shall be in effect; provided, however,
that each party shall have used its commercially reasonable efforts to prevent
the entry of such Orders or injunctions and to appeal as promptly as possible
any such Orders or injunctions and to appeal as promptly as possible any such
Orders or injunctions that may be entered.

            (b)        WWAG Stockholder Approval.  This Agreement and the
Exchange shall have been approved and adopted by the requisite vote of WWAG,
WWAG’s stockholders in accordance with WWAG’s Certificate of Incorporation and
the NRS.

9.2.      Additional Conditions.  The obligations of AllCom and the Gateway to
consummate the transactions contemplated herein are also subject to the
satisfaction or waiver in writing at or prior to the Effective Time of the
following conditions.

                        (a)        Representations and Warranties.  The
representations and warranties of AllCom contained in this Agreement and in any
certificate or other writing delivered to AllCom pursuant hereto shall be true
and correct on and as of the Effective Time with the same force and effect as if
made on and as of the Effective Time, and AllCom and Gateway shall have received
a certificate to such effect signed by the President and the Chief Executive
Officer of WWAG.

                        (b)        Agreements and Covenants. WWAG shall have
performed or complied with all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Effective
Time, and AllCom shall have received a certificate to such effect signed by the
President and Chief Executive Officer of WWAG.

                        (c)        Certificate of Secretary.  WWAG shall have
delivered to AllCom a certificate executed by the Secretary of WWAG certifying: 
(i) resolutions duly adopted by the Board of Directors and stockholders of WWAG
authorizing this Agreement and the other transactions contained herein; (ii) the
Certificate of Incorporation and Bylaws of WWAG as in effect immediately prior
to the Effective Time, including all amendments thereto; and (iii) the
incumbency of the officers of WWAG executing this Agreement and all agreements
and documents contemplated hereby.

                        (d)       Consents Obtained.  All consents, waivers,
approvals, authorizations or Orders required to be obtained, and all filings
required to be made, by WWAG for the authorization, execution and delivery of
this Agreement and the consummation by it of the transactions contemplated
hereby shall have been obtained and made by WWAG, except for such consents,
waivers, approvals, authorizations and Orders, and such filings, which would not
be reasonably likely to have a Material Adverse Effect on WWAG or Gateway.

                        (e)        Absence of Material Adverse Effect.  Since
the date of this Agreement, there shall not have been any Material Adverse
Effect with respect to WWAG.

 

                        (f)        Dissenting Shares.  Holders of any of the
outstanding Shares shall not have exercised, nor shall they have any continued
right to exercise, appraisal, dissenters’ or similar rights under applicable Law
with respect to their Shares by virtue of the Exchange.

                        (g)        Formation of Subsidiaries.  AllCom shall have
formed Genie Gateway, a California corporation, as its new wholly owned
subsidiary and transferred all of the AllCom’s intellectual properties, patents
pending and patents issued to Gateway, including but not limited to:

GenieCheck and Check22 System and Method

United States 62046837  

Filed September 5, 2014

 

Genie PayBack System and Method

United States 61978511

Filed April 11, 2014

 

The Genie CashBox

United States 61892688

Filed October 18, 2013

 

Genie UPN - Unified Phone Number

United States 13593048

Filed August 23, 2012

Issued October 3, 2013

 

Genie Gateway - Interactive Communications System

United States 13437758

Filed April 2, 2012

Issued October 4, 2012

 

GenieMessenger

United States 61470617

Filed April 1, 2011

 

 

            9.3.      Additional Conditions to Obligations of WWAG.  The
obligations of WWAG to consummate the transactions contemplated herein are also
subject to the satisfaction or waiver in writing at or prior to the Effective
Time of the following conditions.

 

            (a)        Representations and Warranties.  The representations and
warranties of AllCom contained in this Agreement and in any certificate or other
writing delivered to WWAG pursuant hereto shall be true and correct on and as of
the Effective Time with the same force and effect as if made on and as of the
Effective Time, and WWAG shall have received a certificate to such effect signed
by the President and the Chief Executive Officer of AllCom.

            (b)        Agreements and Covenants.  AllCom shall have performed or
complied with all agreements and covenants required by this Agreement to be
performed or complied with by them on or prior to the Effective Time, and WWAG
shall have received a certificate to such effect signed by the President and
Chief Executive Officer of AllCom.

            (c)        Certificate of Secretary.  AllCom shall have delivered to
WWAG a certificate executed by the Secretary of AllCom certifying:  (i)
resolutions duly adopted by the Board of Directors of AllCom and Gateway,
respectively, authorizing this Agreement and  resolutions duly adopted by the
sole stockholder of Gateway authorizing this Agreement; (ii) the Articles of
Incorporation and Bylaws of AllCom as in effect immediately prior to the
Effective Time, including all amendments thereto; and (iii) the incumbency of
the officers of AllCom executing this Agreement and all agreements and documents
contemplated hereby.

            (d)       Consents Obtained.  All consents, waivers, approvals,
authorizations or Orders required to be obtained, and all filings required to be
made, by AllCom for the authorization, execution and delivery of this Agreement
and the consummation by it of the transactions contemplated hereby shall have
been obtained and made by AllCom, respectively, except for such consents,
waivers, approvals, authorizations and Orders, and such filings, which would not
be reasonably likely to have a Material Adverse Effect on AllCom or Gateway.

            (e)        Absence of Material Adverse Effect.  Since the date of
the this Agreement, there shall not have been any Material Adverse Effect on
AllCom or Gateway, other than any change that shall result from general economic
conditions or conditions generally affecting the industry in which AllCom
conducts operations.

            (f)        Post-Merger Capitalization.  At the Effective Time, the
authorized capital stock of Gateway shall consist of 100,000,000 of Gateway
Common Stock, par value $0.01 of which 50,033,510 shares shall be issued and
outstanding to its parent company, AllCom.  

            (g)        Liabilities.  As of the Closing Date, Gateway shall have
no more than $10,000 in actual or contingent liabilities, and AllCom will have
no other obligations of any nature (whether fixed or unfixed, secured or
unsecured, known or unknown and whether absolute, accrued, contingent, or
otherwise) (including, without limitation any Contracts), except for its
obligations incurred under this Agreement, the Transaction Documents, and the
Financing.

            (h)        Common Stock.  As of the Effective Time, WWAG Common
Stock shall be DTC (Depository Trust Corporation) eligible and quoted on the
OTCQB.

            (i)         Exchange Act Reporting. WWAG will have made all required
filings which WWAG would have been required to make with the Securities and
Exchange Commission under the Exchange Act, and such filings will have complied
in all material respects with applicable requirements under the Exchange Act.

            (j)         Additional Deliveries. AllCom will have delivered to
WWAG, on or prior to the Closing Date, (i) such pay-off letters and releases
relating to liabilities as WWAG may reasonably request to confirm that Gateway
has no more than $10,000 in liabilities, (ii) a good standing certificate from
the State of California, dated within 5 days of the Closing Date, and (iii) such
other documents as WWAG may reasonably request.

ARTICLE 10

TERMINATION

 

            10.1.    Termination.  This Agreement may be terminated at any time
prior to the Effective Time, whether before or after approval of the Exchange by
the stockholders of WWAG:

                        (a)        by mutual written agreement of WWAG and
AllCom duly authorized by the Boards of Directors of WWAG and AllCom;

                        (b)        by either WWAG or AllCom, if the other party
has breached any representation, warranty, covenant or agreement of such other
party set forth in this Agreement and such breach has resulted or can reasonably
be expected to result in a Material Adverse Effect on such other party or would
prevent or materially delay the consummation of this Agreement;

                        (c)        by either party, if the required approval of
the stockholders of WWAG shall not have been obtained by reason of the failure
to obtain the required vote;

                        (d)       by either party, if all the conditions to the
obligations of such party for Closing shall not have been satisfied or waived on
or before the Final Date (as defined below) other than as a result of a breach
of this Agreement by the terminating party; or

                        (e)        by either party, if a permanent injunction or
other Order by any Federal or state court which would make illegal or otherwise
restrain or prohibit the consummation of this Agreement shall have been issued
and shall have become final and non-appealable;

As used herein, the “Final Date” shall be January 31, 2015.

10.2     Notice of Termination.  Any termination of this Agreement under
Section 10.1 above will be effective immediately upon by the delivery of written
notice of the terminating party to the other party hereto specifying with
reasonable particularity the reason for such termination.

10.3     Effect of Termination.  In the case of any termination of this
Agreement as provided in this Section 10, this Agreement shall be of no further
force and effect and nothing herein shall relieve any party from liability for
any breach of this Agreement.

ARTICLE 11

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

 

All representations, warranties and covenants of the parties contained in this
Agreement will remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the parties to this Agreement, until the
date that is the first anniversary of the Closing Date, whereupon such
representations, warranties and covenants will expire (except for covenants that
by their terms survive for a longer period).

ARTICLE 12

GENERAL PROVISIONS 12.

            12.1.    Notices.  All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given:  (a) upon personal delivery
to the party to be notified; (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) two days after deposit with a
nationally recognized overnight courier, specifying not later than two day
delivery, with written verification of receipt.  All communications shall be
sent to the parties at the following addresses or facsimile numbers specified
below (or at such other address or facsimile number for a party as shall be
designated by ten days advance written notice to the other parties hereto):

 

 

If to AllCom or Gateway:     

            AllCom

            4570 South Eastern Avenue

            Suite 23 - 221

            Las Vegas, Nevada  89119

                                                Phone:  (800) 238-2100 - Fax: 
(877) 263-4500

If to WWAG:

            107 West Bridge Street

            Portland, Michigan 48875

                                                Phone:  (586) 242-1807
                                                Fax:  (231) 908-0039

 

            12.2     Amendment.  To the extent permitted by Law, this Agreement
may be amended by a subsequent writing signed by each of the parties upon the
approval of the Boards of Directors of each of the parties, whether before or
after any stockholder approval of the issuance of the Merger Consideration has
been obtained; provided, that after any such approval by the holders of Shares,
there shall be made no amendment that pursuant to the NRS requires further
approval by such stockholders without the further approval of such stockholders.

 

            12.3.    Waiver.  At any time prior to the Closing, any party hereto
may with respect to any other party hereto (a) extend the time for performance
of any of the obligations or other acts, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, or (c) waive compliance with any of the agreements or
conditions contained herein.  Any such extension or waiver shall be valid if set
forth in an instrument in writing signed by the party or parties to be bound
thereby.

 

12.4.    Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other rights.  Except as otherwise provided hereunder, all
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

12.5.    Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

12.6.    Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible, in a mutually acceptable manner, to the end that
transactions contemplated hereby are fulfilled to the extent possible.

12.7.    Entire Agreement.  This Agreement (including WWAG Disclosure Schedule
and the AllCom Disclosure Schedule together with the Transaction Documents and
the exhibits and schedules attached hereto and thereto and the certificates
referenced herein) constitutes the entire agreement and supersedes all prior
agreements and undertakings both oral and written, among the parties, or any of
them, with respect to the subject matter hereof and, except as otherwise
expressly provided herein.

12.8.    Assignment.  No party may assign this Agreement or assign its
respective rights or delegate their duties (by operation of Law or otherwise),
without the prior written consent of the other party. This Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns.

12.9. Parties In Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their permitted assigns and
respective successors, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement, including,
without limitation, by way of subrogation.

12.10.  Governing Law.  This Agreement will be governed by, and construed and
enforced in accordance with the Laws of the State of Nevada as applied to
Contracts that are executed and performed in Nevada, without regard to the
principles of conflicts of Law thereof.

12.11   Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

12.12   Attorney’s Fees.  If any action or proceeding relating to this
Agreement, or the enforcement of any provision of this Agreement is brought by a
party hereto against any party hereto, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).

12.13   Representation.  The parties to this Agreement, and each of them,
acknowledge, agree, and represent that it:  (a) has been represented in
connection with the negotiation and preparation of this Agreement by counsel of
that party’s choosing; (b) has read the Agreement and has had it fully explained
by its counsel; (c) it is fully aware of the contents and legal effect of this
Agreement; (d) has authority to enter into and sign the Agreement; and
(e) enters into and signs the same by its own free will.

12.14   Drafting.  The parties to this Agreement acknowledge that each of them
have participated in the drafting and negotiation of this Agreement.  For
purposes of interpreting this Agreement, each provision, paragraph, sentence and
word herein shall be deemed to have been jointly drafted by both parties. The
parties intend for this Agreement to be construed and interpreted neutrally in
accordance with the plain meaning of the language contained herein, and not
presumptively construed against any actual or purported drafter of any specific
language contained herein.

12.15   Interpretation.  For purposes of this Agreement, references to the
masculine gender shall include feminine and neuter genders and entities.  Where
a reference in this Agreement is made to a Section, Exhibit or Schedule, such
reference shall be to a Section of, Exhibit to or Schedule of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  References to a “party” or “parties” shall mean
AllCom and/or Gateway, on the one hand, and WWAG, on the other hand, as
applicable. The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  References to “this
Agreement” shall include WWAG Disclosure Schedule and the AllCom Disclosure
Schedule.

 

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Page to Follow]


IN WITNESS WHEREOF, the parties have caused this Agreement and Plan of Merger to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

AllCom

 a Nevada Corporation

 

 

By:                                                     

       Thomas E. Skala

       President

 

 

GENIE GATEWAY

a California Corporation

 

 

By:                                                       

       Randall L. Skala

       President  

 

 

WWA Group, INC.

a Nevada Corporation

 

 

By:                                                       

       Thomas A. Nix

       President

 

 

 

 


EXHIBIT A

CERTAIN DEFINITIONS

The following terms, as used in the Agreement, have the following meanings:

“Affiliate(s)” shall have the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

“Agreement” shall have the meaning as set forth in the Preamble.

“Assets” of a Person shall mean all of the assets, properties, businesses and
rights of such Person of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued or contingent, or
otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.

“Claims and Liabilities” shall have the meaning as set forth in Section 8.1(a)
of the Agreement.

“Closing” shall have the meaning as set forth in Section 1.2 of the Agreement.

“Closing Date” shall have the meaning as set forth in Section 1.2 of the
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“WWAG” shall have the meaning as set forth in the Preamble.

“WWAG Balance Sheet Date” shall have the meaning as set forth in Section 3.6(b)
of the Agreement.

“WWAG Disclosure Schedule” shall have the meaning as set forth in the opening
paragraph of Article 3 of the Agreement.

“WWAG Financial Statements” shall have the meaning as set forth in Section
3.6(a) of the Agreement.

“WWAG Stock” means the total outstanding capital stock of WWAG as of the Closing
Date.

“Contract” means any written or oral agreement, arrangement, commitment,
contract, indenture, instrument, lease, obligation, plan, restriction,
understanding or undertaking of any kind or character, or other document to
which any Person is a party or by which such Person is bound or affecting such
Person’s capital stock, Assets or business.

“Default” means (i) any breach or violation of or default under any Contract,
Order or Permit, (ii) any occurrence of any event that with the passage of time
or the giving of notice or both would constitute a breach or violation of or
default under any Contract, Order or Permit, or (iii) any occurrence of any
event that with or without the passage of time or the giving of notice would
give rise to a right to terminate or revoke, change the current terms of, or
renegotiate, or to accelerate, increase, or impose any Liability under, any
Contract, Order or Permit.

 “NRS” shall have the meaning as set forth in the Recitals of the Agreement.

“Dissenting Shares” shall have the meaning as set forth in Section 2.2 of the
Agreement.

“Effective Time” shall have the meaning as set forth in Section 1.3 of the
Agreement.

“Electronic Delivery” shall have the meaning as set forth in Section 12.11 of
the Agreement.

“Environmental Laws” mean any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, Permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions, relating to
human health, the environment or to emissions, discharges or releases of
pollutants, contaminants or other Hazardous Material or wastes into the
environment, including without limitation ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants or other Hazardous Material or wastes or the clean-up
or other remediation thereof.

“Exchange Act” has the meaning set forth in Section 3.5 of the Agreement.

“Exchange Act Documents” has the meaning set forth in Section 3.12  of the
Agreement.

“Final Date” shall have the meaning as set forth in Section 10.1 of the
Agreement.

“Financing” shall have the meaning as set forth in Section 6.7 of the Agreement.

“FINRA” means The Financial Industry Regulatory Authority.

“GAAP” means U.S. generally accepted accounting principles.

“Governmental Entity” shall mean any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal, or other instrumentality of any government, whether federal, state or
local, domestic or foreign.

“Hazardous Material” means any toxic, radioactive, corrosive or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics, which in any event is regulated under any
Environmental Law.

“Indemnitee” shall have the meaning as set forth in Section 8.3 of the
Agreement.

“Indemnifying Party” shall have the meaning as set forth in Section 8.3 of the
Agreement.

(I)        “INTELLECTUAL PROPERTY” MEANS ALL RIGHT, TITLE AND INTEREST IN OR
RELATING TO ALL INTELLECTUAL PROPERTY, WHETHER PROTECTED, CREATED OR ARISING
UNDER THE LAWS OF THE UNITED STATES OR ANY OTHER JURISDICTION OR UNDER ANY
INTERNATIONAL CONVENTION, INCLUDING, BUT NOT LIMITED TO THE FOLLOWING:  (A)
SERVICE MARKS, TRADEMARKS, TRADE NAMES, TRADE DRESS, LOGOS AND CORPORATE NAMES
(AND ANY DERIVATIONS, MODIFICATIONS OR ADAPTATIONS THEREOF), INTERNET DOMAIN
NAMES AND INTERNET WEBSITES (AND CONTENT THEREOF), TOGETHER WITH THE GOODWILL
ASSOCIATED WITH ANY OF THE FOREGOING, AND ALL APPLICATIONS, REGISTRATIONS,
RENEWALS AND EXTENSIONS THEREOF (COLLECTIVELY, “MARKS”); (B) PATENTS AND PATENT
APPLICATIONS, INCLUDING ALL CONTINUATIONS, DIVISIONALS, CONTINUATIONS-IN-PART
AND PROVISIONALS AND PATENTS ISSUING THEREON, AND ALL REISSUES, REEXAMINATIONS,
SUBSTITUTIONS, RENEWALS AND EXTENSIONS THEREOF (COLLECTIVELY, “PATENTS”); (C)
COPYRIGHTS, WORKS OF AUTHORSHIP AND MORAL RIGHTS, AND ALL REGISTRATIONS,
APPLICATIONS, RENEWALS, EXTENSIONS AND REVERSIONS THEREOF (COLLECTIVELY,
“COPYRIGHTS”); (D) CONFIDENTIAL AND PROPRIETARY INFORMATION, TRADE SECRETS AND
NON-PUBLIC DISCOVERIES, CONCEPTS, IDEAS, RESEARCH AND DEVELOPMENT, TECHNOLOGY,
KNOW-HOW, FORMULAE, INVENTIONS (WHETHER OR NOT PATENTABLE AND WHETHER OR NOT
REDUCED TO PRACTICE), COMPOSITIONS, PROCESSES, TECHNIQUES, TECHNICAL DATA AND
INFORMATION, PROCEDURES, DESIGNS, DRAWINGS, SPECIFICATIONS, DATABASES, CUSTOMER
LISTS, SUPPLIER LISTS, PRICING AND COST INFORMATION, AND BUSINESS AND MARKETING
PLANS AND PROPOSALS, IN EACH CASE EXCLUDING ANY RIGHTS IN RESPECT OF ANY OF THE
FOREGOING THAT COMPRISE OR ARE PROTECTED BY PATENTS (COLLECTIVELY, “TRADE
SECRETS”); AND (E) TECHNOLOGY.  FOR PURPOSES OF THIS AGREEMENT, “TECHNOLOGY”
MEANS ALL SOFTWARE, INFORMATION, DESIGNS, FORMULAE, ALGORITHMS, PROCEDURES,
METHODS, TECHNIQUES, IDEAS, KNOW-HOW, RESEARCH AND DEVELOPMENT, TECHNICAL DATA,
PROGRAMS, SUBROUTINES, TOOLS, MATERIALS, SPECIFICATIONS, PROCESSES, INVENTIONS
(WHETHER OR NOT PATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE), APPARATUS,
CREATIONS, IMPROVEMENTS AND OTHER SIMILAR MATERIALS, AND ALL RECORDINGS, GRAPHS,
DRAWINGS, REPORTS, ANALYSES, AND OTHER WRITINGS, AND OTHER EMBODIMENTS OF ANY OF
THE FOREGOING, IN ANY FORM OR MEDIA WHETHER OR NOT SPECIFICALLY LISTED HEREIN. 
FURTHER, FOR PURPOSES OF THIS AGREEMENT, “SOFTWARE” MEANS ANY AND ALL COMPUTER
PROGRAMS, WHETHER IN SOURCE CODE OR OBJECT CODE; DATABASES AND COMPILATIONS,
WHETHER MACHINE READABLE OR OTHERWISE; DESCRIPTIONS, FLOW-CHARTS AND OTHER WORK
PRODUCT USED TO DESIGN, PLAN, ORGANIZE AND DEVELOP ANY OF THE FOREGOING; AND ALL
DOCUMENTATION, INCLUDING USER MANUALS AND OTHER TRAINING DOCUMENTATION, RELATED
TO ANY OF THE FOREGOING.

 “Knowledge” means the actual knowledge of the officers of a party, and
knowledge that a reasonable person in such capacity should have after due
inquiry.

“Law” means any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its Assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Regulatory Authority.

 “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect to such asset.

“Marks” shall have the meaning as set forth in the definition of Intellectual
Property.

“Material” and “Materially” for purposes of this Agreement shall be determined
in light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
materiality in that instance.

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the condition (financial or otherwise), business, Assets, liabilities
or the reported or reasonably anticipated future results or prospects of such
Person and its Subsidiaries taken as a whole; provided, however, that any
adverse change, event, development or effect arising from or relating to any of
the following shall not be taken into account in determining whether there has
been a Material Adverse Effect:  (a) general business or economic conditions,
(b) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (c) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (d) changes in United States generally accepted accounting
principles, (e) changes in laws, rules, regulations, orders, or other binding
directives issued by any governmental entity or (f) the taking of any action
required by this Agreement and the other agreements contemplated hereby.

“Material Contract Default” means a default under any Contract which would (A)
permit any other party to cancel or terminate the same (with or without notice
of passage of time) or (B) provide a basis for any other party to claim money
damages in excess of $50,000 (either individually or in the aggregate with all
other such claims under that contract) or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such Contract.

“Merger Consideration” shall have the meaning as set forth in Section 2.1(b)(i)
of the Agreement.

“Gateway” shall have the meaning as set forth in the Preamble.

“NRS” shall have the meaning as set forth in the Recitals of the Agreement.

“Order” means any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority.

“AllCom” shall have the meaning as set forth in the Preamble.

“Gateway Common Stock” shall have the meaning as set forth in Section 4.2 of the
Agreement.

“AllCom Disclosure Schedule” shall mean the written disclosure schedule
delivered on or prior to the date hereof by AllCom to WWAG that is arranged in
paragraphs corresponding to the numbered paragraphs corresponding to the
numbered paragraphs contained in the Agreement.

“AllCom Material Contract” shall have the meaning as set forth in Section 4.10
of the Agreement.

 “Patents” shall have the meaning as set forth in the definition of Intellectual
Property.

 “Permit” shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, consent, easement, filing, franchise,
letter of good standing, license, notice, permit, qualification, registration or
right of or from any Governmental Entity (or any extension, modification,
amendment or waiver of any of these) to which any Person is a party or that is
or may be binding upon or inure to the benefit of any Person or its securities,
Assets or business, or any notice, statement, filing or other communication to
be filed with or delivered to any Governmental Entity.

“Regulatory Authorities” means, collectively, the Federal Trade Commission, the
United States Department of Justice, United States Department of Transportation,
Federal Railroad Administration, United States Environmental Protection Agency,
and all foreign, federal, state and local regulatory agencies and other
Governmental Entities or bodies having jurisdiction over the parties and their
respective Assets, employees, businesses and/or Subsidiaries, including FINRA
and the SEC.

“SEC” shall have the meaning as set forth in Section 4.5(a) of the Agreement.

“Securities Act” shall have the meaning as set forth in Section 3.5 of the
Agreement.

“Securities Exchange Act” means the Securities Exchange act of 1934, as amended.

“Series C Preferred Stock” shall means the series of preferred stock having the
rights, powers, and preferences described in Exhibit C.

 Share” or “Shares” shall have the meaning as set forth in Section 2.1(b)(i) of
the Agreement.

“Software” shall have the meaning as set forth in the definition of Intellectual
Property.

“Subsidiary” means, with respect to any Person, (i) any corporation, limited
liability, association or other business entity of which more than 50% of the
total voting power of shares of capital stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person (or a
combination thereof) and (ii) any partnership (a) the sole general partner or
managing general partner of which is such Person or a Subsidiary of such Person
or (b) the only general partners of which are such Person or of one or more
Subsidiaries of such Person (or any combination thereof).

 “Tax” or “Taxes” shall have the meaning as set forth in Section 3.10(c) of the
Agreement.

“Tax Return” shall have the meaning as set forth in Section 3.10(c) of the
Agreement.

“Technology” shall have the meaning as set forth in the definition of
Intellectual Property.

“Trade Secrets” shall have the meaning as set forth in the definition of
Intellectual Property.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT (formerly NYSE AMEX), the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board or the Pink OTC Markets (or any successors to any of the foregoing).

 

“Transaction Documents” means the Agreement, and any other document executed and
delivered pursuant hereto together with any exhibits or schedules to such
documents.

“Transfer” shall have the meaning as set forth in Section 7.6(a) of the
Agreement.

VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Securities then outstanding and
reasonably acceptable to WWAG, the fees and expenses of which shall be paid by
WWAG.

 

“8-K Report” shall have the meaning as set forth in Section 7.7 of the
Agreement.


EXHIBIT B

Series B Preferred Stock Rights, Powers and Preferences

1. Dividend Provisions.  The holders of shares of Series B Preferred Stock shall
be entitled to receive dividends, out of any assets legally available therefor,
on a pari passu basis with the holders of WWAG’s common stock (“Common Stock”).

2. Liquidation. Upon any liquidation, dissolution or winding-up of WWAG, whether
voluntary or involuntary (a “Liquidation”), the holders of the Series B
Preferred Stock shall be entitled to receive distributions out of the assets,
whether capital or surplus, of WWAG on a pari passu basis with the holders of
Common Stock. The Corporation shall mail written notice of any such Liquidation,
not less than 45 days prior to the payment date stated therein, to each holder.

3. Conversion. Each share of Series B Preferred Stock shall be convertible, at
the option of the holder thereof, at any time, at the office of WWAG or any
transfer agent for such stock, into ten shares of Common Stock the (“Conversion
Ratio”).  If holders of the Series B Preferred Stock convert a majority of the
shares of the Series B Preferred Stock outstanding, WWAG shall convert all of
Series B Preferred Stock at the Conversion Ratio.  The Series B Preferred Stock
shall be converted, at the option of WWAG, at the Conversion Ratio following the
issuance of Common Stock in an equity offering of more than $5 million in cash.

4. Voting Rights and Board of Directors.

(a) General. The holders of Series B Preferred Stock shall have the right to one
thousand votes for each share of Common Stock into which such share of Series B
Preferred Stock could then be converted. With respect to such vote and except as
otherwise expressly provided herein or as required by applicable law, such
holder shall have full voting rights and powers equal to the voting rights and
powers of the holders of Common Stock, and shall be entitled, notwithstanding
any provision hereof, to notice of any stockholders’ meeting in accordance with
the Bylaws of WWAG, and shall be entitled to vote, together with holders of
Common Stock as a single class, with respect to any matter upon which holders of
Common Stock have the right to vote.

(b) Board Size. The size of the Board shall be set and remain at five (5)
directors, subject to changes made pursuant to Section 7 below.

(c) Election of Directors. So long as any shares of Series B Preferred Stock
remain outstanding:

(i) the holders of shares of Series B Preferred Stock shall be entitled, voting
separately as a single class, to elect four (4) directors of WWAG (such
directors, the “Series B Directors”) at or pursuant to each meeting or consent
of WWAG’s stockholders for the election of directors, to remove from office such
directors, to fill any vacancy caused by the resignation or death of such
directors and to fill any vacancy (by unanimous consent if done in writing, or
by majority vote otherwise) caused by the removal of such directors.

(ii) the holders of shares of Common Stock and Series B Preferred Stock shall be
entitled, voting together to elect the remaining directors of WWAG at or
pursuant to each meeting or consent of WWAG’s stockholders for the election of
directors, to remove from office such directors, to fill any vacancy caused by
the resignation or death of such directors and to fill any vacancy (by unanimous
consent if done in writing, or by majority vote otherwise) caused by the removal
of any such directors. 

5. Protective Provisions.

(a) So long as any shares of Series B Preferred Stock remain outstanding, WWAG
shall not, without first obtaining the approval of the holders of at least
two-thirds of the then outstanding shares of Series B Preferred Stock voting
together as a single class, undertake any action (whether by amendment of WWAG’s
Certificate of Incorporation or Bylaws or otherwise, and whether in a single
transaction or a class of related transactions) that approves or effects any of
the following transactions involving WWAG or any of its subsidiaries:

(i) alter or change the rights, preferences or privileges of the shares of
Series B Preferred Stock or create, whether by merger, consolidation,
reclassification or otherwise, any new class or class of shares having rights,
preferences or privileges senior to or on a parity with shares of the Series B
Preferred Stock; and

(ii) increase or decrease the authorized size of the Board or any committee
thereof or create any new committee of the Board of WWAG or any of its
subsidiaries.

(b)        For the avoidance of doubt, this Section 7(a) does not intend to, nor
does it, create and recognize any additional rights (other than those rights
already provided in the General Corporation Law of the State of Nevada or other
applicable laws) to stockholders that are not holders of the Series B Preferred
Stock. The approval requirement of the holders of the Series B Preferred Stock
as set forth above for any matters listed in this Section 7 does not, by itself,
indicate that such matter must be determined or approved by stockholders in
general.

 

 

 

 

 

 

EXHIBIT C

Directors to Resign from WWAG

Stephen Spencer

 

Directors to be appointed to WWAG

Thomas E. Skala                    

Stuart Scamman

Randall Skala                         

Vik Grover                 

 

 

EXHIBIT D

 

Officers to Resign from WWAG

Thomas Nix                 CEO

Stephen Spencer         CFO

 

Officers to be appointed to WWAG

Thomas E. Skala         President and CEO

Stuart Scamman          Vice President CTO

Randall Skala              Vice President COO              

Mark Newgreen          Vice President CFO

Steve Lemonides        Vice President of Finance – European Markets

Vik Grover                  Managing Director of Investment Banking   

 